Appeal from an order of Family Court, Erie County (McLeod, J.), entered April 30, 2002, in a proceeding pursuant to Family Ct Act article 3 to adjudicate respondent a juvenile delinquent.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the fact-finding predicated on respondent’s admission is vacated and the matter is remitted to Family Court, Erie County, for further proceedings on the petition.
Memorandum: On appeal from an order of disposition plac*967ing respondent on probation for a period of 12 months, respondent contends that his admission to the allegations of the petition seeking to adjudicate him a juvenile delinquent was fatally defective because Family Court failed to comply with the nonwaivable provisions of Family Ct Act § 321.3 (1), in particular by failing to conduct an adequate allocution of respondent and his mother. We agree with respondent (see Matter of Brian H. [appeal No. 2], 239 AD2d 925; Matter of Daniel H., 236 AD2d 874; Matter of Delmar C., 207 AD2d 998). We therefore reverse the order of disposition, vacate the fact-finding predicated on respondent’s admission, and remit the matter to Family Court, Erie County, for further proceedings on the petition. Present— Pigott, Jr., P.J., Pine, Wisner, Kehoe and Gorski, JJ.